Title: To George Washington from William Fitzhugh, 25 February 1786
From: Fitzhugh, William
To: Washington, George



My Dear Sir
Chatham February 25. 1786.

I have declined answering your last Favour hitherto, that I might have an Opportunity of seeing the different farming Gentlemen in this Neighbourhood, from whom I might have a Chance of getting you some Oats, & I am sorry now to inform you, that I cannot procure a single Bushell—Page & Spotswood have furnish’d themselves with some valuable Seed of the true black English Oat, and also of the white Poland, from an English Farmer, lately arrived; I have with difficulty obtain’d one Bushell

of the black Kind, so that amongst us, next year, I am in Hopes we shall be able to supply you—The Moment the Weather becomes tolerable I shall send off the young Doe—in the mean Time, I am with every good Wish for your Lady & Family, in which Mrs Fitzhugh unites with me, Dear Sir Your Aff: & Obed: Ser.

W. Fitzhugh

